 344DECISIONSOF NATIONAL LABORRELATIONS BOARDIn view of the foregoing and the record as a whole, we find thatthe Employer's objections do not raise substantial or material issuesaffecting the results of the election. Accordingly, in agreement withthe Regional Director's recommendation we hereby overrule the Em-ployer's objections and deny its request for a hearing on the objec-tions.As the Petitioner has received the majority of the valid votescast, we shall certify the Petitioner as the collective-bargaining rep-resentative of the employees in the appropriate unit.[The Board certified the International Union, UAW-AFL-CIO,as the designated collective-bargaining representative of the produc-tion and maintenance employees employed at the Employer's Chi-cago, Illinois, bulk milk cooler manufacturing plant including ship-ping employees, but excluding toolroom employees, machine mainte-nance employees, office clerical employees, professional employees,guards, and supervisors as defined in the Act as their representativefor purposes of collective bargaining.]Pease Oil Company;Evans Oils,Inc. and Local 449, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case No. 3-CA-1091.Decem-ber 8, 1958DECISION AND ORDEROn August 21, 1958, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding recommendingdismissal of the complaint for jurisdictional reasons, as set forth inthe copy of the Intermediate Report attached hereto. Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has considered the rulings of the Trial Examiner madeat the hearing in connection with the jurisdictional issue and findsthat no prejudicial error was committed. These rulings are herebyaffirmed. The Board has considered the Intermediate Report, theexceptions, the brief, and the entire record in this case. In view ofthe Board's recent revision of its jurisdictional standards, the Boardadopts the Trial Examiner's findings of fact, but not his conclusionsor recommendations.Respondent. Pease is engaged in the wholesale and retail distribu-tion ofgasoline, fuel oil, and automotiveaccessorieswithin NewYork State. From November 1, 1956, to November 1, 1957, Pease122 NLRB No. 53. PEASE OIL COMPANY345purchased locally more than $500,000 worth of gasoline and fuel oilfrom Respondent. Evans' which, in turn, received most of its prod...ucts from sources outside the State of New York.In addition to denying the allegations of the complaint,2 Peasemoved to dismiss the complaint on the grounds that its volume of''-business was insufficient to meet the Board's jurisdictional standards.The General Counsel argued, however, that Pease and Evans con-stitute a single employer and that the business of the two companiestogether meets the Board's jurisdictional standards. The Trial Ex-aminer rejected this contention of the General Counsel and recom-mended dismissal of the complaint on the grounds that Pease'sbusiness standing alone did not justify asserting jurisdiction.As Pease is engaged in wholesale and retail distribution, theBoard's nonretail standards are applicable here.3 InSienaonsMail-ing Service ,4the Board stated that it would assert jurisdiction overallnonretail enterprises which have an outflow or inflow acrossState lines of at least $50,000, whether such outflow or inflow beregarded as direct or indirect. Since Pease had over $50,000 inindirect inflow, we find that the Board's revised standards are satis-fied and that it would effectuate the policies of the Act to assertjurisdiction herein.5Accordingly, we shall deny the Respondents' motion to dismiss forjurisdictional reasons.We shall also remand the case to the TrialExaminer for the preparation of a supplemental Intermediate Re-port concerning the merits of the complaint.[The Board denied the Respondents' motion to dismiss the com-plaint and ordered the case remanded to the Trial Examiner.]'At the time of thehearing(July 8 and 9,1958),and for some time priorthereto,Evans had ceased conducting any businesswhatever.2 The complaint alleges that RespondentPease violatedSection 8(a) (3) and (1) of theAct by terminating or laying off two of itsemployeesbecause ofunion activities.3The T. H. Rogers Lumber Company,117 NLRB 1732, 1733.4122 NLRB 81.5 The Boardhas determinedthat it will apply itsrevised jurisdictional standards toall futureand pending cases.SiemensMailing Service,supra.INTERMEDIATE REPORT AND RECOMMENDED ORDERUpon charges filed by Local449, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen,and'Helpersof America,herein calledthe Union,the Gen-eral Counselof the National LaborRelationsBoard, on May 20, 1958,issued acomplaint against the Respondents PeaseOilCompany,herein referred to asPease, and Evans Oils, Inc., herein referredto as Evans,alleging that the Re-spondents had engaged in unfair labor practices affecting commerce within themeaning of Section 2(6) and(7) and 8(a)(1) and(3) of theNational Labor Rela-tionsAct, 61 Stat.136, herein calledthe Act.More specifically,the complaint,as amended at the hearing, declares that Pease discharged or laid-off employeesEdward Place and JosephA. Chiricoon November4 and 11, 1957,respectively,because of their membership and activities in behalf of the Union,and sinceOctober31, 1957,by other conduct set forth in the complaint,has further inter-fered with,restrained,and coerced employees in the exercise of rights guaranteedinSection 7.Respondents filed an answer denying that they committed the 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged unfair labor practices and contesting the Board's jurisdiction in this pro-ceeding.Pursuant to notice,a hearing was held on July 8 and 9, 1958, at Buffalo, NewYork, before Herbert Silberman, the duly designated Trial Examiner.The Gen-eralCounsel and Respondents were represented at the hearing by counsel andwere afforded full opportunity to participate.Decision was reserved on Respond-ents'motion to dismiss the complaint on the ground that the General Counselfailed to establish the Board's jurisdiction in this matter and upon the furtherground that the unfair labor practices alleged in the complaint were not sub-stantiated by the evidence.The motion is disposed of in accordance with thefindings, conclusions,and recommendation made below.The business of Respondent Pease, whichalone is alleged to have engaged inthe conduct complained of, does not meet any of the criteria by which the Boarddetermines to assert its jurisdiction.However, the Board's jurisdiction is soughtto be invoked on the theory that Respondents Pease and Evans constitutea singleemployer within the meaning of Section 2(2) of the Act and the operations ofEvans satisfy the Board's jurisdictional standards.Respondent Evans is a New York corporation. It has maintained its principaloffice in Buffalo, New York, where it has been engaged in the wholesale distribu-tion of gasoline and oil products.During the 12-month period between Novem-ber 1, 1956, and November 1, 1957, Evans purchases exceeded $1,000,000. Itsprincipal supplier was United Refining Company of Warren, Pennsylvania, whosesales to Evans, during this period, totaled $944,516.49.Of this amount, productsvalued at $550,948.90 were delivered to Evans at Warren, Pennsylvania, and weretransported by Evans either in its own trucks or by common carrier to Buffalo,New York, and the balance was delivered to Evans from United's terminals inthe vicinity of Buffalo, New York.The volume and character of the businessdone by Evan during the aforesaid period satisfy the Board's standards for theassertion of jurisdiction.Jonesboro Grain Driving Cooperative,110 NLRB 481,However, at the time of the hearing, and for some time prior thereto, Evans hadceased conducting any business whatsover.Respondent Pease, which also is a New York corporation with offices in Buf-falo,New York, is engaged in the wholesale and retail distribution of gasoline,fuel oil, and automotive accessories.Pease sells its products to approximately 20gasoline service stations, some of which it owns and operates, and, in addition,sellsfueloil to home owners, State institutions, and industrial firms.FromNovember 1, 1956, to November 1, 1957, Pease purchased all its requirements ofgasoline and fuel oil from Evans.These purchases totaled $564,092.94.Inaddition, during the same period, the purchases of Pease from other sources were:tires in the amount of approximately $25,000; lubricating oil in the amount ofapproximately $7,500; and antifreeze in the amount of approximately $10,000.1In the same period, Evans' sales to Pease and other customers, including approxi-mately five gasoline service stations, werein excessof $1,500,000.Pease and Evans have separate places of business in the city of Buffalo .2Withthe exception of a bookkeeper, there has been no interchange of employees be-tween the two companies and each maintains its separate payroll.From aboutJuly 1954 or 1955 until the end of December 1957,3 the bookkeeper on Pease'spayroll also worked on the books of Evans.4 There is no evidence of any ex-change of equipment between the two companies other than that Evans borroweda stake truck from Pease three or four times which the former used for 1 dayonly on each of those occasions.The only transactions between the two com-panies were the purchases of gasoline and fuel oil by Pease from Evans, referredto above, the sale of automotive accessories by Pease to Evans,5 and Pease some-times awarded subcontracts to Evans for the delivery of certain grades of fueloilwhich Pease was not equipped to supply to its customers.With respect tothe subcontracts, the evidence shows that whenever Pease obtained a contractEvans to some extent also sold lubricating oil and antifreeze on a wholesale basis.The record does not show whether Evans gave up its business quarters when itceased its operations.s There is no evidence as to what the situation was after December 1957.4 Testimony was adduced that the invoices received by Pease were sent to the Company'streasurer, James 0. Porter, at premises different from Pease's, where checks were drawnin payment therefor.There is no evidence regarding these matters with respect to Evans.5 No evidence was adduced as to the amount of these sales.However, since Evans didnot deal in such products,presumably it purchased only what was required for- itsown vehicles. PEASE OIL COMPANY347from a school requiring it to furnish No. 2 or No.6 grade fuel oil,it subcon-tracted the service part of the contractto a licensed engineer and subcontractedthe delivery part of the contract eitherto a commoncarrieror toEvans.Thevalue of the subcontracts between Pease and Evans wasnot shown.Howeverthe General Counsel doesnot appearto rely upon the subcontractsnor the salesof automotive accessories by Pease to Evans to supporthis contention that thetwo companies constitutea singleintegratedenterprise.The General Counsel places considerablerelianceuponthe relationship amongthe stockholders, directors, and officers of the two companies to support the as-sertion ofjurisdiction in this case.The sole stockholder of Pease is Henry T.Upton, while his grandson, Henry M. Porter, is the sole stockholderof Evans.The directors of Pease are:JamesO. Porter, Ann D. Porter, and Ruth Miller.The directors of Evans are: James O. Porter and Ruth Miller.Ann D.Porteris the wife of James O. Porter and the daughter of Henry T. Upton.Henry M.Porter is the son of James O. and Ann D. Porter. Ruth Milleris the stenog-rapher-secretary in the offices of James O. Porter.The officersof Pease are:George Bastian, vice president,6 RuthMiller, secretary, and James O. Porter,treasurer.The officers of Evans are: William A. Evans, vice president,? RuthMiller, secretary, and James O. Porter, treasurer.Neithercorporation has apresident.No evidence was adduced relating to the functions or authority of any of theofficers or directors of Evans,8 or to what extent any of the officers,directors, orthe sole stockholder of Evans participated in the management of the affairs ofthatCompany.Respondents offered to stipulate that the operations of Evanswere in the direct charge of William A. Evans, but the General Counsel did notaccept the stipulation.On the other hand, as to Pease, Vincent MacVittie, theformer vice president, and George Bastian, the present vice president,gave testi-mony relating to their authority.MacVittie testified that he was appointed vice president of Pease in 1954 byJames O. Porter and that he was responsible to Porter for the performance ofhis duties.During his tenure in office, MacVittie was in charge of operationswhich included sales, production, and the purchase or lease of retailoutlets (gaso-line service stations), while James O. Porter had charge of purchasing materialsand merchandise for Pease.MacVittie further testified that he had full authorityto hire employees9 and fix their initial wage rates.1°However, before he awardedany employee a merit increase he sought James O. Porter's approval which, inevery instance, was given.Also, he obtained Porter's prior approval before heinstituted a vacation program for the employees,George Bastian, who succeededMacVittie as vice president and general manager of Pease, testified that he hasdischarged employees and has given other employees wage increases without con-sulting Porter in advance.The Board has no rigid rule which it mechanically applies to ascertain whethertwo or more separate enterprises are sufficiently integrated to constitute them asingle employer for jurisdictional purposes.Inmaking such determinations, theBoard in each case looks to the extent to which there is: (1) interrelation ofoperations; (2) centralized control of labor relations; (3) common management;and (4) common ownership or financial control.No one of these factors is con-trolling,although the Board usually places particular emphasis upon the pres-ence or absence of centralized control of labor relations.llWith respect to interrelation of operations, the dependence of Pease and Evansupon one anotherisminimal.Except for a bookkeeperin common,each hasitsown force of employees who work in premises separate from one another.6 From 1954 to September 15, 1957, Vincent MacVittie was the vice president insteadof Bastian.7 As of January 15, 1958, William A. Evans ceased holding his office. There is noevidence that he has been replaced.However, according to the assertion in Respondents'brief, that was when Evans ceased its operations.8 Robert Clowes testified that he was hired as a bookkeeper for Evans in February1957.He testified that, although he was interviewed by James O. Porter, his advertise-ment for a position was answered, in the first instance, by Mr. Evans and the latterhired him. I cannot infer from this scant evidence that James O. Porter exercised anyauthority regarding personnel matters at Evans Oils, Inc.9MacVittie testified that he had no occasion to discharge any employees.10MacVittie testified that he based the wage rates fornewemployees upon the prevail-ing rates being paid to other employees of comparable experience.11Twenty-First Annual Report of the National Labor Relations Board, pp. 14-15. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDEachmaintainsitsseparate payroll and there is no interchange of employeesbetween the two.Furthermore, there is no joint use of equipment by the twocompanies12and neither performs services for the other.The only business ofany consequence transacted between the two companies was the purchase byPease of its gasoline and fuel oil requirements from Evans, which dollar-wiserepresented about 93 percent of all purchases made by Pease in the 12 monthsbetween November 1, 1956, and November 1, 1957.However, in the same pe-riod,Evans bought from United Refining Company of Warren, Pennsylvania,approximately the same proportion of its total requirements of the products inwhich it dealt.Thus, as an indicium that the operations of two companies areintegrated, the purchases Pease made from Evans has no more significance thanthe purchases Evans, in turn, made from United Refining.The fact that a com-pany obtains all, or substantially all its requirements of particular products fromone source normally does not point to any relationship between the two otherthan the customary relationship of buyer and seller.Where the Board has reliedupon the interrelation of operations between two companies in findinga singleemployer status, the evidence usually demonstrated significantly greater functionalintegration than is present in this case.13The next two factors upon which the Board also places particular stress, namely,centralized control of labor relations and common management, also are absenthere.Although the evidence shows that the vice president of Pease is in directcharge of questions affecting personnel, the testimony of MacVittie indicates thatJames O. Porter participated to some extent in determining wages and conditionsof employment of the Company's employees.However, there is no evidence thatPorter, or anyone else in the managerial hierarchy of Pease, had anything to dowith personnel practices or labor relations at Evans.Consequently, even werean inference to be drawn that the ultimate power to direct personnel policies atPease rests with Porter, thereisnobasis on the record for drawinga similarinferencewith regard to Evans.Similarly,although the evidence shows thatPorter participated in the operations of Pease, at least to the extent of makingallpurchases of materials and merchandise for the Company, because there isno evidence as to his participation in the business of Evans, there is no basisfor inferring the two companies did not conduct their business entirely independ-ent of one another,14 or that there was common management of the two companies.On the other hand, because of the family relationship between the sole stock-holders of each of the companies and because the two have substantially identicalboards of directors, there is present here common ownership or financial control.However, of the four guides which the Board uses to determine whether two ormore companies constitute an integrated enterprise, the least weightisgiven tothis factor.Thus, although the operations and control of Pease and Evans are notcompletely unrelated, the evidence adduced in this case is insufficient to establishthat the companies are integrated to a degree sufficient to consider the business ofboth together in applying the Board's jurisdictional standards.15Furthermore, mili-isThe testimony that Evans borrowed a stake truck from Pease three or four times doesnot establish joint use of equipment.IsE.g.,GibbsOilCompany and Henry and PaulGibbsd/h/a Boulder TransportationCompany,120 NLRB 1783;Roanoke Railway and Electric Companyetal.,117 NLRB1775;Metco Plating Company,110 NLRB 615;Venus Die EngineeringCo., 110 NLRB 336.14Ann Ferguson Reynolds, who was the bookkeeper for Pease and Evans until October1957, testified that Pease did not pay Evans for its purchases of gasoline and fuel oil(and that Evans did not pay Pease for its purchases, which, because they were limited toitems required for the operation of its vehicles, could not have amounted to more than atrifling sum), and that Evans borrowed money from Pease which was never repaid.However, upon cross-examination, it developed that Mrs. Reynolds did not have chargeof the Companies' general ledgers (they were kept by the firms' auditor) and that hertestimony was based upon inferences only.Thus, what she construed to have been loansmay well have been payments by Pease to Evans in settlement for purchases made by theformer from the latter.The testimony of Mrs. Reynolds, who was obviously bitter becauseof her peremptory discharge by Pease in October 1957, is too vague and uncertain fromwhich to infer that the financial transactions between Pease and Evans were handled inany substantially different way than similar transactions between unrelatedbuyers andsellers.15 American Furniture Company, Inc., of El Paso,116 NLRB 1496;Clark ConcreteConstruction Corporation,116 NLRB 321;Electronic Circuits, Inc.,115 NLRB 940;Central Dairy ProductsCo., 114 NLRB 1189;Modern LinentfLaundry Service, Inc.,110 NLRB 1305and 114NLRB166;Dan Dee Central Ohio Corporation,106 NLRB 1303. SUMNER WILLIAMS,INC.349tating against finding-that the two companies constitute a single employer is thefact thatEvans has ceased conducting its business.ImperialOutfitters,107 NLRB 2.Accordingly, contraryto the contention of the General Counsel, I find that Evansand Pease are not a single employer within the meaning of .Section. 2(2) of theAct.BecausePease's operations alone do not meet the Board's jurisdictional stand-ards, I hereby recommendthat the complaint in this case be dismissed.Sumner Williams,Inc.andInternational Union of-Electrical,Radio and.MachineWorkers,AFL-CIO,Petitioner.CaseNo. 1-RC-5368.December 8, 1968DECISION AND ORDERUpon a petition duly filed,a hearing.,was held before Joseph C.Barry, hearing officer. The hearingofficer's rulingsmade at the hear-ing are free from prejudicial error and are herebyaffirmed.Pursuant to. the provisions of Section 8 (b') of the National LaborRelations Act, thQBoar"d has :delegated its powers in connection withthis case to" a three-member panel [MembersRodgers,Bean, andFanning].Upon the entire record in thiscase, the Board finds :1.The Employer, is engagedin commercewithin, the meaning ofthe National Labor Relations Act2.`The labor organization involvedclaims to representemployeesof the Employer.3.No question' affecting commerceexists; concerning, the representation of employees of the Employer within the meaning of Sec-tion 9(c) and Section 2(6) and (7) of the Act, for the followingreasonFollowing a $oard=conducted election," AFL-CIO was certifiedon` October 25, 1957,-as-the exclusiverepresentative for a productionchusetts.Contract: negotiations were begun between the Employerand the 'certified labor organization. Aftersomemonths of unsuc-trical, Radio and Machine Workers, ,AFL-CIO ,,,the. Petitioner. here,agreed between themselves .to have the Petitioner assume the repre-sentative status which the Board had granted to AFL-CIO. Someweeks later, the.employees in the upit, at , ..private- meeting, votedto accept, IUE , as their new representative. At .no time. did AF:,L-CIO. advise, the Board that it. wished. to disclaim, its certified reprersentative status, nor did it request' the Board's permission to transferits certificate. The Employer protestedagainst`being asked to signan agreement with any labor.organization other than the certified1 Skinner Willame, Inc.,1-RC-5028,unpublished.122 NLRB No. 57.